Order entered April 20, 2018




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                      No. 05-18-00265-CV

       RWI CONSTRUCTION, INC., RWI ACQUISITION, LLC, LONE STAR
    OPPORTUNITIES FUND V, LP AND RWI CONSTRUCTION HOLDINGS, LLC,
                               Appellants

                                                V.

                                 COMERICA BANK, Appellee

                      On Appeal from the 134th Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DC-18-01217

                                            ORDER
       The reporter’s record in this accelerated appeal is overdue. By postcard dated March 20,

2018, we notified Court Reporter Vielica Dobbins the reporter’s record was overdue. We

directed Ms. Dobbins to file the reporter’s record within ten days. To date, the reporter’s record

has not been filed.

       Accordingly, we ORDER Vielica Dobbins, Official Court Reporter for the 134th Judicial

District Court, to file, within TEN DAYS of the date of this order either (1) the reporter’s record;

(2) written verification no hearings were recorded; or (3) written verification that appellant has
      paid for or made arrangements to pay for the record.1 We notify appellant that if we receive

      verification the reporter’s record has not been requested or that it has not been paid for, we may

      order the appeal submitted without the reporter’s record. See Tex. R. App. P. 37.3(c).

               We DIRECT the Clerk to send copies of this order to:


               Honorable Dale Tillery
               Presiding Judge
               134th Judicial District Court

               Vielica Dobbins
               Official Court Reporter
               134th Judicial District Court

               All parties


                                                                    /s/      CAROLYN WRIGHT
                                                                             CHIEF JUSTICE




1
    The docketing sheet filed by appellant in this case indicates the reporter’s record was requested on February 21, 2018
      and that payment arrangements were made.